Citation Nr: 0018721	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  94-39 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to June 
1990.  She also  had verified periods of active duty for 
training from July 8 to July 19, 1991, and from June 8 to 
June 19, 1992.  She was honorably discharged from the United 
States Army Reserve in September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.  The Board remanded this case back 
to the RO in February 1998 for further development, to 
include action to verify claimed periods of training in the 
Army Reserve.  This development has been completed by the RO 
in accordance with the instructions contained in the February 
1998 remand, and the case has since been returned to the 
Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  There is competent medical evidence showing a causal 
relationship between the veteran's current low back disorder 
and an injury incurred during a period of active duty for 
training.


CONCLUSION OF LAW

The veteran's residuals of a low back disorder were incurred 
as a result of service.  38 U.S.C.A. §§ 101(24), 1110, 1131, 
5107 (West 1991); 38 C.F.R. §§ 3.6(a), 3.303 (1999). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, the veteran is found to have 
presented a claim which is not inherently implausible.  
Furthermore, after examining the record, the Board is 
satisfied that all relevant facts have been properly 
developed in regard to the veteran's claim, and no further 
assistance is required in order to comply with the VA's duty 
to assist her with the development of facts pertinent to her 
claim, as mandated by 38 U.S.C.A. § 5107(a).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  The term "active military, naval, or air service" 
includes active duty, any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of inactive duty training during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in the line of duty.  38 
U.S.C.A. § 101(24) (West 1991); 38 C.F.R. § 3.6(a) (1999).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

In this case, the veteran has argued that her current low 
back disorder was incurred as a result of injuries sustained 
during periods of training in the United States Army Reserve, 
beginning in September 1990.

The Board has reviewed the veteran's service medical records 
for her period of active duty service, from September 1979 to 
June 1990, and observes that she was treated for complaints 
of lower back pain in May 1988.  The impression at that time 
was low back strain.  A subsequent examination report, dated 
in October 1989, contains no mention of any back 
symptomatology.

In September 1990, the veteran was treated at a military 
facility for complaints of lower back pain for three days.  
An assessment of low back syndrome was rendered.  The veteran 
was also treated at a military facility on several occasions 
in April 1991, with complaints of back pain and left 
sciatica.  One of the treatment records from April 1991 
indicates a plan to perform a lumbosacral spine series.  A 
subsequent record contains an assessment of left sciatica, 
possibly secondary to a slipped disc.  This record also 
contains a notation that a "report" indicated findings 
suggesting disc herniation at L5-S1.  

A service medical record, dated on July 17, 1991, indicates 
that the veteran had been treated during the previous April 
for a possible herniated disc.  This record indicates that 
"L-spine showed narrowed lumbosacral disc space," although 
the claims file contains no record of any such radiological 
studies.  A provisional diagnosis of a possible herniated 
disc was rendered.  Following an examination, an impression 
of a herniated nucleus pulposus was rendered.  A second 
medical record from this date indicates that the veteran was 
on reserve duty and that she had injured her back on the 
previous Monday.  This record contains an impression of a 
questionable herniated disc.

Subsequently, on July 31, 1991, the veteran underwent a 
magnetic resonance imaging study (MRI) of the lumbar spine.  
The report of this examination indicates that there was 
evidence of at least diffuse disc bulging at the L5-S1 level.  
The impression was of findings worrisome for a left-sided L5-
S1 disc herniation, and confirmation by computerized 
tomography (CT) was recommended.  An August 1991 report from 
Orthopaedic Associates in Louisville, Kentucky indicates that 
the veteran's MRI report had been reviewed and that the 
findings from the MRI were "consistent with a small left 
sided L5-S1 disc herniation."  

In March 1994, the veteran underwent a VA spine examination, 
during which she complained of early morning back pain and 
indicated that she wore a lumbar support for outdoor 
activities.  The examination revealed full range of motion, 
without pain upon motion.  The diagnosis was chronic 
lumbosacral strain, and X-rays performed in conjunction with 
the examination were normal.

In this case, the veteran was treated for back symptomatology 
in 1988, during her period of active duty service, but this 
symptomatology appears to have been acute and transitory, as 
no back disability was indicated in the report of a 1989 in-
service examination.  

The Board notes that the veteran recently submitted a copy of 
her Annual Training orders dated August 1, 1990, a Military 
Pay Voucher, and Leave and Earnings Statements dated in 
August and September 1990; these documents, along with a 
waiver of RO review of the evidence, were received by the 
Board in May 2000. Despite the RO's efforts, no periods of 
Army Reserve training have been verified for the period prior 
to July 1991, but the question of whether the veteran had 
active or inactive duty for training in September 1990 need 
not be addressed here as the evidence is at least in 
equipoise as to whether she has a low back disability due to 
an injury while on active duty for training in July 1991.   

During her period of active duty training in July 1991, the 
veteran was again treated for a low back injury that appears 
to have been sustained during that period, and, immediately 
following that period of active duty training, an MRI 
revealed findings consistent with a left-sided L5-S1 disc 
herniation.  This MRI represents the first radiological 
evidence of a disc injury; it is not entirely clear whether 
the clinical assessment of a possible slipped disc from April 
1991 was confirmed by radiological studies, as no 
radiological examination report from that date is of record.  
Moreover, while a disc injury was suspected in April 1991, it 
was not until August 1991, shortly after the veteran's low 
back injury while on active duty for training, that a disc 
herniation was confirmed.

While the veteran's March 1994 VA clinical and X-ray 
examinations were essentially normal, MRI or CT scan studies 
were not performed in conjunction with this examination, and 
there is no question that the veteran had sustained a 
herniated disc.  Moreover, the examiner who conducted the 
March 1994 VA examination did render a diagnosis of chronic 
lumbosacral strain, indicating a current disability.

In the view of the Board, the absence of clear radiological 
confirmation of lumbosacral disc herniation prior to July 
1991 and the fact that disc involvement was shown 
radiologically immediately following a period of active duty 
for training during which a back injury occurred suggest that 
it is at least as likely as not that the veteran's low back 
disorder was incurred as a result of an injury that occurred 
during the July 1991 period of active duty for training.  In 
view of the provisions of 38 U.S.C.A. § 101(24) (West 1991), 
and after resolving all doubt in favor of the veteran, the 
Board concludes that her residuals of a low back injury are 
of service onset.  See 38 U.S.C.A. § 5107(b) (West 1991).  As 
such, service connection is warranted for this disorder. 


ORDER

The claim of entitlement to service connection for residuals 
of a low back injury is granted.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

